United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COATESVILLE VETERANS MEDICAL
CENTER, Coatesville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2135
Issued: July 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2009 appellant filed a timely appeal from a May 14, 2009 decision of the
Office of Workers’ Compensation Programs that affirmed a schedule award decision. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule
award claim.
ISSUE
The issue is whether appellant has more than a five percent impairment of her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a June 20, 2008 decision, the Board
set aside the Office’s December 22, 2006 and June 19, 2007 schedule award decisions finding
five percent left arm impairment.1 The Board found that the evaluation of Dr. Richard I.
1

Docket No. 08-351 (issued June 20, 2008).

Zamarin, a Board-certified orthopedic surgeon, selected as the impartial medical examiner, was
not sufficient to resolve the conflict in medical opinion regarding the extent of impairment. The
case was remanded for the Office to obtain a supplemental report from Dr. Zamarin and
reviewed by an Office medical adviser. The facts of the previous Board decision are
incorporated by reference.
On remand the Office provided Dr. Zamarin with an updated statement of accepted facts
and requested that he provide a supplemental opinion and range of motion measurements of
appellant’s left hand. It requested that he further address the extent of permanent impairment
based on reexamination of appellant.
In a September 23, 2008 report, Dr. Zamarin noted the history of injury, appellant’s
treatment and reviewed his prior impairment rating. He noted that appellant had no treatment or
therapy since he saw her on December 12, 2006. Appellant’s only complaint was that her left
wrist occasionally ached when she lifted. She was able to do her normal activities without
restrictions. Dr. Zamarin noted that appellant’s left wrist bothered her if she worked for a long
time or the weather changed. Range of motion findings were provided for appellant’s fingers on
her left hand through use of a goniometer. Range of motion findings of the left wrist was also
provided. Grip strength was noted to be equal bilaterally. Dr. Zamarin opined that appellant had
five percent permanent impairment of the left arm under the American Medical Association,
Guides to the Evaluation of Permanent Impairment. For the third finger, he found appellant had
eight percent impairment under Figure 16-21, page 461, for 54 degrees flexion of the distal
interphalangeal (DIP) joint; a three percent impairment under page 463, Figure 16-23 for 94
degrees flexion of the proximal interphalangeal (PIP) joint; and an eight percent impairment
under Figure 16-25, page 464, for 78 degrees flexion at the metacarpophalangeal (MP or MCP)
joint. For the fourth finger, Dr. Zamarin found 15 percent impairment under Figure 16-21 for
DIP flexion for 40 degrees; 3 percent impairment under Figure 16-23 for 100 degrees PIP
flexion; and 6 percent impairment under Figure 16-25 for MP flexion to 80 degrees. Using the
Combined Values Chart on page 604, he found 18 percent impairment for the third finger and 22
percent impairment for the fourth finger of the DIP, PIP and MP flexion impairments. Under
Table 16-1, page 438, Dr. Zamarin converted the individual digit impairments to hand
impairments. He found the 18 percent third digit impairment converted to 4 percent hand
impairment and the 22 percent fourth finger impairment converted to 2 percent hand impairment.
Dr. Zamarin then added the hand impairment values to total six percent. Under Table 16-2, he
found the six percent hand impairment converted to five percent upper extremity impairment.
With regard to the wrist, Dr. Zamarin found under Figure 16-8, page 467 and Figure 16-31, page
469, range of motion of 80 degrees flexion, 60 degrees extension, 32 degrees of radial and ulnar
deviation, and 90 degrees of pronation and supination did not represent any impairment.
In an October 9, 2008 report, an Office medical adviser reviewed Dr. Zamarin’s report
and the medical record. He opined that appellant had five percent left arm impairment. The
medical adviser stated that, while he arrived at different digit impairments for the left third and
fourth fingers than Dr. Zamarin, the hand impairment calculations of four percent hand
impairment for the left third finger and two percent hand impairment for the left fourth finger
were the same as was the final calculated left hand impairment of six percent and left upper

2

extremity of five percent.2 He advised that, since the five percent left arm impairment was the
same impairment value as previously awarded, there was no evidence of greater impairment
By decision dated October 15, 2008, the Office denied appellant’s claim for an additional
schedule award.
On October 17, 2008 appellant’s counsel requested an oral hearing, which was held on
February 24, 2009. Counsel argued that Dr. Zamarin’s impairment rating was deficient as he did
not address whether appellant had impairment due to pain.
By decision dated May 14, 2009, an Office hearing representative affirmed the
October 15, 2008 decision. She found that Dr. Zamarin’s opinion constituted the weight of
medical evidence as to appellant’s left arm impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.6 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.7

2

The medical adviser indicated that 100 degrees of flexion of the PIP joint for the left fourth finger did not yield
any impairment under Figure 16-23 at page 463 of the A.M.A., Guides.
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.404.

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

5 U.S.C. § 8123(a).

7

Rose V. Ford, 55 ECAB 449 (2006); Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB
1010 (1980).

3

ANALYSIS
Appellant received a schedule award for five percent left upper extremity impairment on
August 19, 2005. The Board remanded the case for supplemental opinion from Dr. Zamarin, the
impartial medical examiner, to address the measurements for range of motion of appellant’s left
hand and whether she had greater impairment.
On September 23, 2008 Dr. Zamarin reexamined appellant. He provided range of motion
findings of appellant’s fingers and wrist and found that she had five percent impairment of the
left arm. An Office medical adviser applied the A.M.A., Guides to Dr. Zamarin’s findings and,
while he arrived at different digit impairments for the left third and fourth fingers, agreed with
five percent impairment rating of the impartial medical specialist. The Board finds that a proper
application of the A.M.A., Guides to Dr. Zamarin’s clinical findings results in five percent
impairment to appellant’s left arm. For the left third finger, Dr. Zamarin found appellant had
eight percent impairment under Figure 16-21, page 461, for 54 degrees flexion of the DIP joint;
three percent impairment under page 463, Figure 16-23 for 94 degrees flexion of the PIP joint;
and eight percent impairment under Figure 16-25, page 464 for 78 degrees flexion at the MP or
MCP joint. For the left fourth finger, he found 15 percent impairment under Figure 16-21 for
DIP flexion for 40 degrees; 3 percent impairment under Figure 16-23 for 100 degrees PIP
flexion; and 6 percent impairment under Figure 16-25 for MP flexion to 80 degrees. The Board
notes that, while Dr. Zamarin otherwise provided appropriate impairment findings within the
corresponding impairment ranges provided in the figures cited in the A.M.A., Guides, he
inadvertently indicated that 100 degrees PIP flexion, of the left fourth finger, under Figure 16-23,
page 463 resulted in three percent impairment of the left fourth finger; however, this
measurement represents no impairment of flexion at the PIP joint. Thus, the combined digit
impairment for the left third finger equals 18 percent (8 DIP, 3 PIP, 8 MP) and for the left fourth
finger equals 20 percent (15 DIP, 0 PIP, 6 MP). Under Table 16-1, page 438 and Table 16-2,
page 439, 18 percent third finger impairment converts to 4 percent hand impairment which, in
term is a 4 percent upper extremity impairment. Under the same tables, 20 percent fourth finger
impairment converts to 4 percent hand impairment or 2 percent upper extremity impairment.
The four percent and two percent impairment when added total six percent impairment. Under
Table 16-2, page 439, a six percent hand impairment is five percent upper extremity
impairment.8 The Office medical adviser reviewed Dr. Zamarin’s findings and applied in the
A.M.A., Guides to rate the same impairment as found by Dr. Zamarin.
The Board finds that Dr. Zamarin’s opinion is sufficient to resolve the conflict in the
medical evidence. His report establishes that appellant has no more than five percent impairment
of the left arm. Appellant has not established greater impairment than previously awarded.
On appeal counsel contends that appellant is entitled to three percent impairment for pain
or, in the alternative, a new referee medical examination is needed. He argued that Dr. David
Weiss, appellant’s treating physician, addressed pain-related impairment, but Dr. Zamarin
provided no medical opinion on this matter. While Dr. Weiss did address pain, he was on one
8

Any error by Dr. Zamarin in applying the range of motion findings for flexion of the PIP joint of the left fourth
to the A.M.A., Guides is harmless since the final impairment percentage is unchanged.

4

side of the medical conflict which arose regarding the extent of permanent impairment of
appellant’s left upper extremity. As noted, the opinion of an impartial medical specialist is
entitled to special weight if sufficiently well rationalized and based upon a proper factual
background.9 In the December 12, 2006 report, Dr. Zamarin advised that there was no basis for
an additional impairment rating for pain. Following his examination of September 23, 2008, he
did not find that any impairment rating was warranted. Dr. Zamarin found that appellant’s
impairment was based on lost motion of the left third and fourth fingers. He found no other basis
on which to attribute any impairment under the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has established no more than five percent left upper
extremity impairment, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2009 and October 15, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 27, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Rose V. Ford, supra note 7.

5

